Citation Nr: 0324648	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  00-17 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disorder to 
include spinal spondylosis.  

2.  Entitlement to a compensable disability evaluation for 
the veteran's bilateral hearing loss disability.  

3.  Entitlement to an increased disability evaluation for the 
veteran's right hip shell fragment wound residuals including 
traumatic arthritis, currently evaluated as 20 percent 
disabling.  

4.  Entitlement to an increased disability evaluation for the 
veteran's left knee shell fragment wound residuals including 
traumatic arthritis, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from December 1950 to 
September 1952.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a November 1999 
rating decision of the New Orleans, Louisiana, Regional 
Office (RO) which determined that the veteran had not 
submitted a well-grounded claim of entitlement to service 
connection for spinal spondylosis; increased the disability 
evaluation for the veteran's right hip shell fragment wound 
residuals including traumatic arthritis from 10 to 20 
percent; and increased the disability evaluation for his left 
knee shell fragment wound residuals including traumatic 
arthritis from 10 to 20 percent.  In October 2000, the RO, in 
pertinent part, increased the evaluation for the veteran's 
left knee shell fragment wound residuals from 20 to 30 
percent and denied a compensable evaluation for his 
service-connected bilateral hearing loss disability.  In May 
2001, the RO reviewed the veteran's claim of entitlement to 
service connection for a back disorder on the merits and 
again denied the claim.  In October 2001, the Board remanded 
the veteran's claims to the RO for additional action.  The 
veteran has been represented throughout this appeal by the 
American Legion.  

The issues of the veteran's entitlement to increased 
disability evaluations for his right hip and left knee shell 
fragment wound residuals are the subjects of the remand 
portion of this decision below.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for a 
compensable disability evaluation for his bilateral hearing 
loss disability to the Department of Veterans Affairs (VA) 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2002).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2002) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  


FINDINGS OF FACT

1.  The veteran's cervical spine and lumbar spine 
degenerative disc disease and degenerative joint disease and 
thoracic spine spondylosis have been shown to have originated 
during wartime service.  

2.  The veteran's bilateral hearing loss disability has been 
shown to be productive of no more than Level II hearing in 
the right ear and Level III hearing in the left ear.  



CONCLUSIONS OF LAW

1. Cervical spine and lumbar spine degenerative disc disease 
and degenerative joint disease and thoracic spine spondylosis 
were incurred during wartime service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303(d) (2002).  

2.  The criteria for a compensable disability evaluation for 
the veteran's bilateral hearing loss disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing the issues of service connection for a back 
disorder and a compensable evaluation for the veteran's 
bilateral hearing loss disability, the Board observes that 
the VA has secured or attempted to secure all relevant VA and 
private medical records to the extent possible.  There 
remains no issue as to the substantial completeness of the 
veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2002).  The 
veteran has been afforded VA examinations for compensation 
purposes.  The examination reports are of record.  An October 
2001 VA letter to the veteran informed him of the evidence 
needed to support his claims; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claims.  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  


I.  Back Disorder

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

The veteran's service medical records indicate that he was 
initially wounded during combat against the enemy in 
September 1951.  Treating military medical personnel noted 
that the veteran sustained shell fragment wounds to the neck 
and the left buttock.  An October 1951 Army treatment records 
reflects that the veteran was again wounded during combat in 
October 1951.  Treating military medical personnel observed 
that the veteran sustained multiple penetrating shell 
fragment wounds to the left wrist, right flank, right 
buttocks, and the left leg.  At his September 1952 physical 
examination for service separation, the veteran was reported 
to exhibit no spinal abnormalities.  

At a July 1989 VA examination for compensation purposes, the 
veteran was noted to exhibit radiological findings consistent 
with mild lower lumbar spine osteoarthritic changes.  At a 
May 1997 VA examination for compensation purposes, the 
veteran reported that he had been struck by shrapnel in the 
right side of the neck; the right lower back at approximately 
the level of his belt line; the right lateral buttock; and 
several other areas.  Contemporaneous X-ray studies of the 
spine revealed minor thoracic spine spondylosis and lumbar 
spine degenerative disc disease and degenerative joint 
disease.  The veteran was diagnosed with thoracolumbar spine 
degenerative arthritis "of primary origin."  

At an October 1999 VA examination for compensation purposes, 
the veteran reported that he had initially injured his back 
in October 1951 when he was struck by multiple mortar shell 
fragments.  The veteran was diagnosed with lumbar and 
thoracic spine spondylosis.  The VA examiner commented that 
the veteran's "current back condition is not at least as 
likely as not related to military service."  

At the November 2001 VA examination for compensation 
purposes, the veteran complained of back pain since 1951.  He 
believed that his back disorder was precipitated by his 
inservice shell fragment wounds.  On physical evaluation, the 
veteran exhibited a six centimeter-long scar in the right 
lumbar area; a two centimeter-long scar in the left lumbar 
area; and two right buttock scars.  The veteran was diagnosed 
with cervical and lumbar spine degenerative disc disease and 
degenerative joint disease and thoracic spine spondylosis.  
The VA physician commented that "while a clear correlation 
between the military injuries cannot be established, "it is 
likely due to the trauma of the mortar round exploding in 
close enough proximity to cause the veteran's multiple shell 
fragment wounds that the trauma did contribute to the 
development of the veteran's current spinal condition."  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran sustained multiple shell fragment wounds to his neck, 
the low back/buttocks area, and other sites.  He has been 
diagnosed with cervical and lumbar spine degenerative disc 
disease and degenerative joint disease and thoracic spine 
spondylosis.  The physician conducting the November 2001 VA 
examination for compensation purposes conceded that the 
veteran's current "spinal condition" is likely due to the 
trauma associated with the mortar round or rounds exploding 
in close proximity to him during combat in 1951.  While 
acknowledging that the clinical documentation as to the 
veteran's spinal disability is far from overwhelming, there 
is sufficient medical evidence in support of the claim to 
raise a reasonable doubt which must be resolved in favor of 
the veteran.  Therefore, the Board concludes that service 
connection is now warranted for the veteran's cervical, 
lumbar, and thoracic spinal disorders.  


II.  Increased Disability Evaluation

A.  Historical Review

The transcript of an April 1953 hearing before a VA hearing 
office conveys that the veteran complained of bilateral 
hearing loss.  A May 1953 VA audiological evaluation notes 
that the veteran exhibited pure tone thresholds, in decibels, 
as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
-
30
LEFT
25
25
30
-
55

In May 1953, the VA established service connection for 
bilateral nerve deafness with tinnitus and assigned a 
noncompensable evaluation for that disability.  In August 
1989, the VA recharacterized the veteran's audiological 
disability as bilateral nerve deafness evaluated as 
noncompensable and tinnitus evaluated as noncompensable.  In 
October 2000, the VA recharacterized the veteran's hearing 
disability as bilateral hearing loss disability evaluated as 
noncompensable.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  Disability evaluations 
for unilateral hearing loss disability range from 
noncompensable to 10 percent based on the degree of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by a pure tone 
audiometry test in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  The rating schedule establishes 
eleven auditory acuity levels designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  The evaluations derived from the schedule are 
intended to make allowance for improvement by hearing aids.  
38 C.F.R. § 4.85, Diagnostic Code 6100 (2002).  

At an August 2000 VA examination for compensation purposes, 
the veteran exhibited pure tone thresholds, in decibels, as 
follows:






HERTZ



 
1000
2000
3000
4000
RIGHT

20
35
70
85
LEFT

20
35
65
90

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 in the left ear.  

In his March 2001 notice of disagreement, the veteran 
advanced that his bilateral hearing loss disability should be 
evaluated as at least 10 percent disabling.  At the November 
2001 VA examination for compensation purposes, the veteran 
complained of gradually decreasing hearing acuity.  On 
evaluation, the veteran exhibited pure tone thresholds, in 
decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

25
40
70
85
LEFT

25
40
70
95

Speech audiometry revealed bilateral speech recognition 
ability of 84 percent.  A December 2001 VA treatment record 
states that the veteran was issued bilateral hearing aids.  

The audiological evaluations of record convey that the 
veteran's bilateral sensorineural hearing loss disability has 
been shown to be productive of no more than Level II hearing 
in the right ear and Level III hearing in the left ear.  The 
veteran and his accredited representative advance on appeal 
that the current clinical findings most closely approximate 
the criteria for a compensable evaluation.  The Court has 
clarified that the "[a]ssignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The Board finds the 
results of specific testing conducted by skilled individuals 
to be more probative than the lay opinions.  The clinical 
findings fall directly within the criteria for a 
noncompensable evaluation under the provisions of 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2002).  Therefore, the Board 
concludes that a compensable evaluation is not warranted for 
the veteran's bilateral hearing loss disability.  


ORDER

Service connection for cervical spine and lumbar spine 
degenerative joint disease and degenerative disc disease and 
thoracic spondylosis is granted.  

A compensable evaluation for the veteran's bilateral hearing 
loss disability is denied.  

 
REMAND

In its October 2001 Remand instructions, the Board requested 
that the veteran be afforded a VA examination for 
compensation purposes to determine the nature and severity of 
his right hip and left knee shell fragment wound residuals.  
The VA examiner was directed to specifically identify the 
path of the each fragment wound; the specific muscle groups 
affected by the wounds; and all resulting muscle injuries, no 
matter how slight.  In November 2001, the veteran was 
afforded the requested VA evaluation.  The resulting 
examination report does not identify either the paths of the 
veteran's right hip and left knee shell fragment wounds; the 
muscle groups affected by the wounds; or all resulting muscle 
injuries.  The Court has held that the RO's compliance with 
the Board's remand instructions is neither optional nor 
discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, this case is again REMANDED for the following 
action:  

1.  The RO should again schedule the 
veteran for a VA examination to determine 
the nature and severity of his right hip 
and left lower extremity shell fragment 
wound residuals.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should identify all muscle 
groups affected by the veteran's right 
hip and left lower extremity shell 
fragment wound residuals; the limitation 
of activity imposed by his shell fragment 
wound residuals; and any associated pain 
with a full description of the effect of 
the disabilities upon his ordinary and 
vocational activities.  Any muscle 
injury, no matter how slight, must be 
identified.  The path of each wound must 
be described.  The examiner should grade 
strength of the affected muscle groups.  
The examiner should fully describe any 
weakened movement, excess fatigability 
and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of the affected 
joints should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  The 
claims file, including a copy of this 
REMAND, should be made available to the 
examiner.  The examination report should 
reflect that such a review was conducted.  

2.  The RO should then again readjudicate 
the veteran's claims for increased 
evaluations for his right hip shell 
fragment wound residuals including 
traumatic arthritis and left knee shell 
fragment wound residuals including 
traumatic arthritis.  If any of the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

